Case 6:18-cv-01335-CEM-LRH Document 32 Filed 03/01/19 Page 1 of 2 PagelD 273

rILED
James Everett Shelton
316 Covered Bridge Road . .
King of Prussia, PA 19406 2OISHAR -1 PH I: 42
(484) 626-3942 eo GEURT
JesheltonS9S@gmail.com a eyed OF FLORIGA
Plaintiff, Pro Se

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
JAMES EVERETT SHELTON )
Plaintiff, ) Civil Action
)
Vv. ) No. 6:18-cv-1335-Orl-41KRS
CSG SOLUTIONS CONSULTING LLC, et.al)
Defendants )

 

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE PER F.R.C.P.
41(a))(A\@

Plaintiff JAMES EVERETT SHELTON hereby dismisses defendants CSG SOLUTIONS
SERVICES LLC, VINCENT CAMPASANO, SR., and CARLOS D. GUERRERO from this
action, without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Q). I hereby
certify that no answer or responsive pleading has been filed by any of these defendants. This
dismissal applies to only CSG Solutions Services LLC, Vincent Campasano, Sr. and Carlos D.

Guerrero.

Dated: February 28, 2019 Frama. §. Belly

James Everett Shelton

316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
Jeshelton595@gmail.com

Plaintiff, Pro Se
Case 6:18-cv-01335-CEM-LRH Document 32 Filed 03/01/19 Page 2 of 2 PagelD 274

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JAMES EVERETT SHELTON )

Plaintiff, Civil Action

CSG SOLUTIONS CONSULTING LLC, et. al

)
)
Vv ) No. 6:18-cv-1335-Orl-41KRS
)
Defendants )

 

CERTIFICATE OF SERVICE:

I, Plaintiff JAMES EVERETT SHELTON, do hereby certify that on February 28, 2019, I
served true and correct copies of the foregoing Notice of Voluntary Dismissal without Prejudice
per F.R.C.P. 41(a)(1)(A)(i) to the following parties via U.S. First Class Mail:

VINCENT CAMPASANO, SR.
115 Rose Ave,
Minneola, FL 34715

CSG SOLUTIONS SERVICES LLC
115 Rose Ave,
Minneola, FL 34715

CARLOS D. GUERRERO
6132 Quail Ridge Dr
Lakeland, FL 33813

CARLOS SINENCIO GUERRERO
6132 Quail Ridge Dr
Lakeland, FL 33813

CSG SOLUTIONS CONSULTING LLC
6132 Quail Ridge Dr
Lakeland, FL 33813

Dated: February 28, 2019 Leanne E BM

James Everett Shelton

316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
Jeshelton595@gmail.com

Plaintiff, Pro Se
